Title: To James Madison from Elbridge Gerry, 5 July 1812
From: Gerry, Elbridge
To: Madison, James


My dear Sir,
Cambridge 5th July 1812
War is declared, God be praised, Our Country is safe. But great care & caution, at this Time is necessary. The Castle, I understand, is under a Captain’s command, & he a Federalist; with a single company of Artillerists; & may be carried by a coup de main. This Prospect is the tory plan, as the best stratagem to change the Government. The Governor, I am informed, obstinately refuses the application of General Dearborn for any part of the detached militia; & prompt measures appear to me necessary, for putting into the Castle a strong Garison, & an experienced officer of a higher grade, & for obtaining the militia required by Government. A Law ought to provide for refractory Governors, & militia officers. I have been confined about ten days to a sick chamber, where I still am, but hope to be out in a day or two.
Our Castle would be safe with such a man as Colo. Boyd, & with such troops as compose his regiment. With the highest esteem & respect Yours very sincerely
E. Gerry
